Citation Nr: 0904965	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic eye condition.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied reopening of 
each of the Veteran's claims.

In November 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

While the veteran has been consistent in claiming service 
connection for a chronic eye condition, the RO characterized 
the issue as glaucoma.  However, the Board has rephrased the 
issue to more accurately reflect the veteran's contentions.

The appeal as to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a head 
injury is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Reopening of the Veteran's claim of entitlement to 
service connection for a chronic eye condition was denied in 
an unappealed February 2005 rating decision; the evidence 
received since the February 2005 decision is either 
cumulative or redundant of the evidence previously of record, 
or fails to raise a reasonable possibility of substantiating 
the claim.

2.  Reopening of the Veteran's claim of entitlement to 
service connection for a low back disability was denied in an 
unappealed February 2005 rating decision; the evidence 
received since the February 2005 decision is either 
cumulative or redundant of the evidence previously of record, 
or fails to raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection a chronic eye 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in an April 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim to reopen a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  The letter also informed the Veteran 
of the reasons for the prior denials and the type of evidence 
needed to reopen the claims.  See Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006).  Furthermore, the letter advised the 
Veteran of the evidence needed to establish a disability 
rating and effective date.  The claims were last 
readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims to reopen, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying as to his 
claimed disabilities and noting that he receives all 
treatment for the disabilities currently on appeal through VA 
only.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

Generally, a claim which has been denied in a final RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


I.  Chronic Eye Condition

Historically, the Board notes that the Veteran's original 
claim of entitlement to service connection for a chronic eye 
condition was denied in an unappealed January 2002 rating 
decision on the basis that no chronic eye condition was shown 
in service, and because the June 2001 VA eye examination 
revealed normal eyes.  The Veteran did not appeal this 
decision and therefore, it became final.  38 C.F.R. 
§ 20.1103.

Thereafter, in September 2002 the Veteran again claimed 
entitlement to service connection for an eye condition and in 
a December 2002 rating decision, the RO denied reopening of 
the claim because new and material evidence had not been 
received.  Although the Veteran filed a timely notice of 
disagreement and a statement of the case was issued in April 
2003, the Veteran did not file a substantive appeal and the 
decision became final.  38 C.F.R. § 20.1103.

The Veteran filed a request to reopen the claim of 
entitlement to service connection for a chronic eye condition 
in August 2004.  In February 2005, the RO denied reopening of 
the claim based upon the lack of receipt of new and material 
evidence.  The Veteran did not appeal this decision.  
Therefore, it became final.  38 C.F.R. § 20.1103.  The 
evidence of record at the time of this denial included the 
service treatment records, VA treatment records, and a 
private treatment report from Dr. McNamara, dated in 
September 2004.  

The Veteran's service treatment records note the veteran was 
diagnosed with pterygium and also had a foreign body removed 
from his right eye in service.  The VA examination request 
from June 2001 noted these findings in the service treatment 
records and requested that the examiner determine whether 
there were any residuals from these conditions.  The examiner 
responded that there were no residuals.  VA treatment records 
from 2002 note the Veteran was prescribed drops for his eyes.  
The September 2004 private record notes a 3.5 mm pterygium 
with stockers line in the right eye and a 2mm nasal pterygium 
in the left eye.  The optic nerve was noted to be flat with a 
healthy rim, the macula was clear, and the retina flat.  
Removal of pterygium was recommended.  

The Veteran filed the instant claim to reopen in March 2006.  
The subsequently received evidence includes a July 2005 VA 
optometry clinic report which notes that the Veteran has a 
history of evaluation for glaucoma but no treatment for such.  
Diabetic eye examination was normal.  It was noted that the 
Veteran had requested replacement of the lenses in his 
glasses as well as a new eye examination to determine if a 
new prescription was needed.  Pterygiums were again noted.  
Nothing in the results section of the repot indicates a 
diagnosis of glaucoma or that the Veteran has a current eye 
condition that is etiologically related to active service.

At the hearing before the undersigned the veteran testified 
that his eyes get red, itchy and irritated, and he has to use 
drops for them.  The Veteran also testified that while in 
service he had shrapnel removed from his eye.

Nothing in the newly received evidence indicates that the 
Veteran has any residuals from the eye conditions treated in 
service or that any current condition is related to service.  
The Veteran's testimony is cumulative of the findings in the 
service treatment records and in VA treatment records 
considered in the prior final rating decisions.  Moreover, 
the presence of pterygium was noted in the record at that 
time of the February 2005 rating decision.  Thus, the newly 
received evidence is merely cumulative of evidence previously 
of record and/or does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not new 
and material and the claim to reopen is denied. 


II.  Low Back Disability

Historically, the Board notes that entitlement to service 
connection for a low back disability was originally denied in 
a January 1986 rating decision on the basis that the service 
treatment records were entirely negative for any back 
problems or complaints and a July 1985 VA examination 
revealed no pathology of the Veteran's back.  Additionally, 
X-ray studies of the lumbosacral spine dated in June and July 
1985 were normal.  This decision was not appealed.  
Therefore, it became final.  38 C.F.R. § 20.1103.

The Veteran filed a request to reopen the claim and in 
December 2002 the RO denied reopening of the claim based upon 
lack of receipt of new and material evidence.  This decision 
was not appealed.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.


In an unappealed February 2005 rating decision, the RO again 
denied reopening of the claim of entitlement to service 
connection for a low back disability.  The evidence at the 
time of this denial included service treatment records, and 
VA medical records which note a history of a herniated disc.  

Service treatment records are negative for any back injury, 
complaints, or treatment.  A VA examination from November 
1993 noted the Veteran reporting a history of back pain 
associated with air assault school.  An X-ray at that time 
was normal.  Additionally, a July 2003 VA medical record 
notes a normal back examination.  As the Veteran did not 
appeal this decision, it became final.  38 C.F.R. § 20.1103.

The subsequently received evidence includes VA treatment 
records from February and May 2006 which note complaints of 
low back pain.  No diagnosis was rendered.  A history of a 
herniated disc is also noted on the February 2006 record.  
During his hearing, the Veteran testified that his back 
problems really began during air assault school.  Upon review 
of the record, the Board finds that this evidence does not 
constitute new and material evidence sufficient to reopen the 
service connection claim.  The complaint of low back pain is 
not new, as it was considered during the original January 
1986 denial.  The history of a herniated disc and his 
contention that his back condition is a result of air assault 
school are also not new as they were part of the record when 
the claim to reopen was most recently denied in February 
2005.  Importantly, none of the medical evidence added to the 
record shows that the veteran suffers from any current low 
back disability which is etiologically related to his active 
service.  Therefore, this newly added evidence is not 
material and it does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is not in order and the appeal is denied.




ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim for entitlement 
to service connection for a chronic eye condition is denied.

The Board having determined that new and material evidence 
has not been received, reopening of the claim for entitlement 
to service connection for a low back disability is denied.


REMAND

With regard to the request to reopen the claim for 
entitlement to service connection for residuals of a head 
injury, the Veteran testified at the hearing that his head 
was pounded on the cement.  Service treatment records reveal 
that on October 31, 1980 the Veteran was involved in a fight 
and later passed out after some drinking.  The smell of 
alcohol was present and he had a hematoma of the right 
forehead and a black right eye.  His blood alcohol level was 
2.3.  Skull X-ray was interpreted as being negative.  There 
were no further complaints or treatment.  The separation 
examination was negative for any neurological disability and 
the Veteran denied having frequent or severe headaches on the 
Report of Medical History.  He testified that he currently 
receives treatment for headaches at the VA.  He also 
testified that he was treated that the Montgomery VA Medical 
Center for a post-service head injury and that he suffered a 
head injury approximately three years previously during a 
robbery.  Thus, VA treatment records should be obtained.  

In addition, if the treatment records show current complaints 
of headaches sufficient to reopen the claim, then a 
determination as to whether the head injury in service was 
incurred in the line of duty is necessary prior to a 
determination of the claim on the merits, as the Veteran was 
apparently under the influence of alcohol at the time of the 
injury.  38 C.F.R. § 3.301.


Accordingly, the issue is REMANDED for the following action.

1.  Obtain VA treatment records dating 
since September 2006 from the Central 
Alabama VA healthcare system.  In 
addition, attempt to obtain any emergency 
room reports for a head injury dating in 
2004 and 2005 from the Montgomery VA 
Medical Center.

2.  If current treatment records reflect 
treatment for headaches and the claim is 
reopened, then adjudicate whether the 
head injury in service was incurred in 
the line of duty.  Any development deemed 
necessary to adjudicate that question 
should be accomplished.

3.  After the above has been completed to 
the extent possible, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


